OFFICE   OF THE A-ITORNEYGENERAL   OF TEXAS
                   AUSTIN
             Dirtriot wa8 rod    la the yga 193x. saidastriot
            08 8 distxlot i.uobdly 1088 thanon8 hmlxd      8quero
Rll08 oi tomltoty.    At the tlmo said bl6txiotra8  form06
atlo IAtall ala8 riaoo, Iti8ooao that  ula btatr1ot rwaily
inOiat& scww tw     Oao hUBare& B+UO   u.btt or fed?abOPf.
          Axtlalr Re2Rf3,.
                        Yommn*8 Anaototod‘Clvllmatut**,
oaaot*dlLa 19Zb, rem38 0 fc4lowr
           -%o r ur a lh l& hr o h 601did-r io t,  la p r mltto d
     fo r h o h ln, a h a llo o nta lna ,
                                        -o a to r a x** th a no a o
     h u m & e&
             lq ,%w
                  ar $
                     * lO#,
                         o r m& xsh
                                  0a ll
                                     r o io rnlem8ntu y
     8ohol    di8tdOt8     OXOr@    that tbhs WAl&ty 8Q&sol
     buxd oi rohopl dusteu arr topaarpielh&gh #oh001
     dj.sWiots,.u rorldod In AxtlolleE*RRs, 80atalnlng
     ~00 th91~MO i 0adr0d 8pdo ~~~,      P a a rot0 or
     a u'jorityofthe q2aluled rI*otorrriv+&@ &al
     proposs&raral hl& sohoolU&riot~t%4etaa
     elrabfon oalldl.tar 6uah purpa80; aad praribed
     fuxthu, that tbo said 808H or oouaty ~ohaal
     txustso8 amy.f'orlr
                       a rural l&h 8ohooA dl.strlst
     up00 8 vetoOf :6majorsty of tho q
     la laoh of the elmen$ary Qidr$ota wibhLn'ra.oh
     pxttpesod
             ~rttrsl
                  high rehooldietriot.”
             iwtiole ~9~*, YoLILLoa*a
                                   AmotstM           Uivil Pnatat88,
8naot84la     M8B,mail8    aafolS.orrr
:
         tatera of th8 8&i           dist~lcptat large rho aball
         k lleetti end 1emm               Ia aaOoDdsau              &ththa
         ~XWlSbM          6f 6OMn118W               rO.htfYO        t6 OQSWM     8ohool
         diStEiat8 @.B#~@D U            8Wy a8 otherube                 pzovldo&
         berolag ends pxWldeU             that oreh of the orS&al
         dUtri&S         5nolud8d ia SWh             rum1        hi&      aohaol dir-
         Urlcb    mUt     be the XOSibmOe              af at lw8t OBO member
         ofuldbwrd,             FFOVMM              thatfora
                                                mnlhigh
         SOhO& distrlot         ilQpn*a Wit&     oao. hnndred
                                                       wre       than
         SqUUO 8ibU Of territQZy Or OslbraOingmore then
         88Ven diSt?i~tS   the b&id or trustee8 88 her8&
         pm~I@d    ior, S&u   be aleu$8d from th: d58tr50t
         at lru?ge.Sheu54 any rwalh5gh.8ohoel dfstrlot fall
         to oleot a txustoo  02 trimtees a8 protided   for In
         thiSAot,ths   OOIllbt$ beardot trtlsteu SuaOpoint
         uldtruswe    or.tmmtee8.     Bmre *la&&    at the ilreti
         8~&3tiOS S&*51 titOnria* by tit the fuer. faX which
 .       they ax0 SO S+PV%    %!hStbrO8~8PS      c%~W~&MIE~O?S
         WS, tti BJld -08    SW     OOXYO for @A. yUr the
         two medaboredraMa    lWiEbel'8roux and tire Sk?111serve
         rartwo     ytian and the two minber'~
                                             dnrdng Iwnbero 85x
         ead seven Shall SOme iOr thno.yOaXs,        62 -51   theiz
         8uoOb88~e arcl;     *lOOCodand qualUledt, and re$ulnr4
         thsroa&#:      M-t&O firstBatarda in April of s8oh
                                 Of tr0 tZU8r a*& Shau be elected
                                                    to
                 tbXOOt~UStOO8
          er a
         P-       tam     or three yoau                  8uooeoe        the   truuteos
         wheu     born Sh8n        at   8luittlmo          expire. we          aemburu
         OfthObQudr~~.aft~a                                    tsetiOy8ha~       fiu
         th0 &a#!8 forth8          pnsl@d            kmt."
          Iph+Collo60 xt Pusal X5&-Sehaol Biat~5@t;al-
     hav~ooata             mars than OQO hidxod 8~uuro mller of
     tary'r.'mu not famed \rpon l vets of a majerlty 05 the
          YabWS of that d5atrlrta8 rOqulre6 by h&5010 B@G~OO
        thisddoob ia the foNtIon      therooilfhm aor06 by a
valldatlnf aot pa&sod by ttW&gid.ature    in 1933 and OobLi:fd
la     vsraoa 8    Anaotated       C&v51 Statute8               u   Artlole B3lSp8.
5s e&r opiaitnt the% thi# ~~datiag                             aot talidatsa     the bueare-
port BolnlE5@  8ehoal DWtrlot a8 a d58tr50t lnoludkmg more
than MO hundred SqpcM d1eS Oi tOrritoly.
                 8inOe artiOl@ 8974#, SU3Wa, WU lUOt&                             S01 tiV0
                                                                                      0b
jar8      SUb88qU8llt t0       &tiOle         gOsO,      SUpas    it iOkhW5  that
68 W      any eonfliots     thethOrO:n,                ~TOYisiOnS    Of &tiOle
89948, supre will ooatrol. lurther, ue *;ishto porXrt
out that ~eab~ 4 of artfola 8994s. au ra, wu en-ted by
the &gb&atuxo  beforo the Collageportiiural Elgh gohool
Dl8Sriot wa8            r0r8ied.